No. 98-10866
                                    -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 98-10866
                             Summary Calendar



JOSEPH N. HALL, JR.,

                                                   Petitioner-Appellant,

versus

SAM CALBONE, Warden PCI Big Spring;
ANGIE SHEFFER; SAL SEANEZ; D. STONE, Lieutenant;
ROGER BAXTER; WILLIAM A SMITH,

                                                   Respondents-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:96-CV-311
                       - - - - - - - - - -

                               May 24, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph    N.   Hall,   Jr.,   prisoner    #    13874-018,    appeals   the

district court’s     dismissal     of   his   28    U.S.C.   §   2241   petition

challenging a disciplinary hearing finding that Hall encouraged

others to riot and the resulting sanction of the loss of 41 days of

good-conduct time.     Hall argues that 1) the investigation report

indicating that he was given the disciplinary charge and read his

rights before the hearing had been fabricated, 2) the disciplinary

hearing officer (DHO) did not consider certain evidence, 3) the DHO

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 98-10866
                                 -2-

was not impartial, 4) the district court should have conducted an

evidentiary hearing, 5) the district court did not rule on two of

Hall’s discovery motions, and 6) the district court erred in

dismissing Hall’s civil rights claims.

     The record supports the district court’s finding that, even if

the investigation report was false and Hall did not receive the

disciplinary charge on October 25, 1995, he received notice of the

charge on October 27, 1995, three days before the disciplinary

hearing.   No due process violation existed regarding whether Hall

received adequate notice of the charge prior to the hearing.   See

Murphy v. Collins, 26 F.3d 541, 543 & n.5 (5th Cir. 1994)(citing

Wolff v. McDonnell, 418 U.S. 539, 564-65 (1974)).

     The record further indicates that the DHO’s decision was

supported by some evidence and that the DHO did not witness the

incident subject of the disciplinary charge and was thus not

biased.    See Gibbs v. King, 779 F.2d 1040, 1044 (5th Cir. 1986);

Collins v. King, 743 F.2d 248, 253 (5th Cir. 1984).   The district

court was able to resolve Hall’s claims without the taking of

additional evidence, and an evidentiary hearing was unnecessary.

See Lawrence v. Lensing, 42 F.3d 255, 259 (5th Cir. 1994).

     Contrary to Hall’s contention, the district court ruled on

Hall’s motions to compel the production of documents and for a

default judgment, and the district court’s ruling was not an abuse

of discretion.   See McKethan v. Texas Farm Bureau, 996 F.2d 734,

738 (5th Cir. 1993).

     Even if some of Hall’s claims would not necessarily implicate

the invalidity of the disciplinary ruling, as indicated by the
                          No. 98-10866
                               -3-

district court, see Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir.

1998)(citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)), given

that Hall’s constitutional claims are without merit, he would not

be entitled to relief.   The district court’s dismissal of these

claims was not error.    See Bickford v. International Speedway

Corp., 654 F.2d 1028, 1031 (5th Cir. 1981) (we may affirm on

grounds different from those employed by the district court).

     AFFIRMED.